Annabelle Clinton IMBER, Justice, concurring. I concur stmajority ice, further expand on the majority’s analysis regarding whether the penalty payments from delinquent ad valorem taxes involve “monies arising from a tax levied for one purpose” under Article 16, § 11, of the Arkansas Constitution. Although a penalty certainly is a sum of money, the assessment of a penalty occurs only when there is a late payment of the tax. Thus, the money derived from a penalty arises from the late payment of the tax and not directly from the tax itself. Moreover, because the penalty is an amount certain (ten percent of the delinquent tax), it does not represent an interest charge for the use of the tax money over time. For these reasons, it is reasonable to conclude that the assessment of a penalty on delinquent ad valorem taxes is a punishment for late payment of those taxes. Consequently, the monies collected as a result of those penalties arise from the late payment of ad valorem taxes and not from the taxes themselves. Glaze, J., joins in this concurrence.